Citation Nr: 1001672	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial rating higher than 10 percent 
for right wrist tendonitis.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to August 
1973.  He also had subsequent reserve service.  A statement 
of Coast Guard Reserve retirement points submitted by the 
Veteran indicates that he had no active duty for training 
between November 5, 1973 and November 4, 1974, but that he 
had points for drills with 2 points in February 1974, 12 
points in April 1974, 4 points in May 1974, 4 points in June 
1974, and 4 points in July 1974.  Each point presumably 
reflects a day of inactive duty training.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  A 
hearing was held at the RO before one of the undersigned 
Acting Veterans Law Judges in May 2005.  Another hearing was 
held before another one of the undersigned Veterans Law 
Judges in May 2007.

The Board denied the claims in decisions of October 2007.  
The Appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims.  In a memorandum order 
issued in July 2009, the Court vacated the Board's decision 
and remanded the case for further action.  The Court also 
determined that claims for financial assistance in acquiring 
specially adapted housing or a special home adaptation grant; 
and a claim for financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment had 
been abandoned.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for initial rating higher than 10 percent for right 
wrist tendonitis and the claim for aid and attendance are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Appellant did not sustain an injury to his left knee 
during service, a chronic left knee disorder was not present 
during service, arthritis of the left knee was not manifest 
within a year after service, and the Appellant's current left 
knee disorder did not develop as a result of any incident 
during service.

2.  The Appellant did not sustain an injury to his back 
during service, a chronic low back disorder was not present 
during service, arthritis of the low back was not manifest 
within a year after service, and the Appellant's current low 
back disorder did not develop as a result of any incident 
during service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left hip may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in May 
2001, October 2003, May 2004, September 2004, February 2005, 
and November 2006 provided the Appellant with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Appellant was also advised in March 
2006 and March 2007 regarding the assignment of ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Appellant's initial VCAA letter was provided 
prior to the adjudication of his claim.  The claim was 
readjudicated after the most recent letter was issued.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records from his period of active duty are 
of record.  His private and VA treatment records have been 
obtained.  Records have also been obtained from the Social 
Security Administration.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  

The Board finds that the VA does not have a heightened duty 
to assist the appellant in the development of coast guard 
records.  In cases where an Appellant's service medical 
records have been lost or destroyed, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
appellant's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Appellant has 
argued that because no in-service records could be found 
pertaining to a back and knee injury, such records must be 
lost or otherwise unavailable.  However, in light of the 
Board's conclusion, in this decision, that the Appellant was 
never injured in service, then logically there were never any 
records to become lost or destroyed.  As will be described 
below, post service records (discussed below) along with 
statements made by the Appellant in the past clearly 
demonstrate that his back and left knee injuries happened 
many years after service rather than during service.  As a 
result, the heightened duty is not applicable.  

The Board has noted that in the Court's decision of July 
2009, the Court concluded that the Board must provide a 
discussion with respect to (1) whether the Appellant was 
entitled to a VA examination for his back and left knee 
claims, and (2) whether the Board had a heightened duty to 
assist the appellant in obtaining records.  First, the Board 
concludes that a VA examination is not warranted.  An 
examination typically serves two purposes, namely to 
determine the nature of any current disability, and to allow 
an opportunity to obtain a nexus opinion regarding whether 
any current disability is related to service.  In this case, 
however, for reasons explained more fully below, the Board 
finds that the preponderance of the evidence shows that no 
injury occurred in service.  In the absence of an in-service 
injury, a remand for an examination to get a nexus opinion 
would be pointless.  It would not make sense to ask a 
physician to opine whether a current disability is related to 
an injury in service when no injury ever occurred in service.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Appellant's claim.  Therefore, 
no further assistance to the Appellant with the development 
of evidence is required.  

II.  Entitlement To Service Connection For Left Knee and Low 
Back Disorders.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

During the hearing held before the undersigned Veterans Law 
Judge in May 2007, the Appellant testified that he had 
problems with his back and left knee which started at the 
same time due to a fall in the Coast Guard.  He reported that 
in the summer of 1974, he was in the Coast Guard reserves and 
slipped and fell on a wet deck of a ship.  He stated that he 
was taken to a Navy dispensary where he was treated.  The 
Appellant then revised his testimony, to indicate that this 
was in December 1974.  He stated that since that time the 
problems had gotten worse, and that he had required surgery 
on his knee.  The Appellant has also presented a witness 
statement from his brother which is to the effect that he 
witnessed the Appellant sustain back and left knee injuries 
in service.  Another witness statement from a friend dated in 
November 2005 is to the effect that in 1974 she picked the 
Appellant up at a dispensary after he had slipped and fallen 
and injured his knee and back.  Also, a written statement 
from the Appellant's mother dated in October 2006 contained 
similar information, indicating that the Appellant had back 
and knee problems since the summer of 1974.  

The Appellant's service treatment records do not contain any 
references to any injury to the back or left knee, or any 
complaints pertaining to those areas of the body.  His 
service treatment records contain multiple references to 
problems with the right hand, but no mention of problems with 
the back or right knee.  There is also no mention of any 
fall.  

The report of a medical history given by the Appellant in 
June 1973 for the purpose of separation from the Coast Guard 
reflects that he denied having a trick or locked knee.  He 
also denied having recurrent back pain.  A doctor indicated 
that the Appellant had a negative medical history.  The 
report of a medical examination conducted at that time 
reflects that clinical evaluation of the spine and lower 
extremities was normal.  

The RO has tried on multiple occasions to obtain any 
subsequent records from reserve service, with such efforts 
proved to be futile, and the Board concludes that no 
additional records exist.  Again, for reasons explained more 
fully below, it is the Board's conclusion that such records 
do not exist because the Appellant was not in fact injured in 
service.  

There is also no evidence of arthritis of the spine or left 
knee within a year after separation from service.  The 
earliest medical records pertaining to the knee and back are 
from many years after separation from service.  Of particular 
significance, the Board notes that in a claim for 
compensation and nonservice-connected pension submitted by 
the Appellant in September 1981, he reported that he had a 
broken finger of the right hand which began in 1973, and a 
left knee injury and a back injury which both began in 1980.  
Thus, the statements made by the Appellant at that time are 
in direct conflict with his current contentions.  

The medical evidence which was presented at that time 
included a private medical record dated in August 1980 which 
reflects that a dolly fell on the Appellant while he was 
working as a mover, and it injured his back and left knee.  
It was noted that his left patella had been dislocated 
secondary to trauma.  It was further stated that he had been 
initially injured while employed at his usual occupation.  
One of the records notes that there was Insurance Coverage 
through a Workman's Compensation Claim.  None of those 
records from 1980 contain any mention of an injury in 
service.

Also presented was a private medical summary dated in 
September 1981 in which it was noted that the Appellant had 
come out of his apartment and fell when the stairs broke.  As 
a result, he had injured his back, neck and head.  His 
symptoms included paravertebral muscle spasm.  X-ray findings 
included L4-5 disc space narrowing.  It was noted that he had 
been treated from September 1980 to present.  Again, there 
was no mention of any injuries in service.  Thus, the 
earliest post service records also contradict the current 
contentions.  

The Appellant's testimony in which he gave a history of 
having sustained injuries to the back and left knee injury in 
service, along with the lay statements, are contradicted by 
more reliable evidence which is of record.  The treatment 
records from 1980 clearly demonstrate that his back and knee 
problems resulted from post service injuries.  The histories 
which he gave at that time were presented for the purpose of 
obtaining medical treatment, and are considered to have 
higher level of credibility than histories presented for the 
purpose of obtaining monetary benefits; this includes similar 
statement provided by others who know the appellant.  
Moreover, the histories presented by the Appellant in 1980 
were much closer in time to his period of service and he 
therefore would have had a better recollection of the factors 
leading to the development of his back and left knee 
problems.  As such, the Board finds that the Appellant's 
statements and those of others submitted in this case are 
inconsistent and not credible.  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic left knee disorder and a 
chronic back disorder were not present until many years after 
service, and are not related to his period of service.  The 
preponderance of the evidence shows that he did not sustain 
injuries to the back and left knee in service.  Accordingly, 
the Board concludes that disorders of the left knee and low 
back were not incurred in or aggravated by service, and 
arthritis of the left knee and spine may not be presumed to 
have been incurred in service.


ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a low back disorder is denied.



REMAND

The Appellant seeks an increase in the evaluation of his 
service-connected right wrist tendonitis.  He contends that 
the current symptoms associated with the condition involve a 
greater degree of impairment than is contemplated by the 
currently assigned 10 percent evaluation.

The appellant's disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009), which 
pertains to limitation of motion in the wrist. This is the 
maximum disability available under this code.  However, under 
DC 5214, ankylosis of the wrist warrants a 30 percent rating 
when in a favorable position in 20 to 30 degrees of 
dorsiflexion when affecting the major extremity. Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under DC 5125. 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2009).

In the Court's decision of July 2009, the Court concluded 
that the Board's decision had not adequately addressed loss 
of motion after repetitive movements and whether additional 
pain after repetitive movement would limit motion to the 
extent that a higher rating would be warranted.  The Court 
further stated that the Board did not discuss whether the 
Appellant's right thumb splint would further limit his range 
of motion or completely immobilize his wrist to a degree 
comparable to ankylosis.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Appellant. See Green v. Derwinski, 1 Vet. App. 121 (1991).  
The Board finds that a new examination would be useful in 
addressing the concerns raised by the Court.  In addition, 
where the evidence of record does not reflect the current 
state of the Appellant's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted. See VAOPGCPREC 11-95.  However, the United States 
Court of Appeals for Veterans Claims ("Court") has held that 
a Appellant is entitled to a new VA examination where there 
is evidence, including his statements, that the disability 
has worsened since the last examination. See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  In this case, the Appellant appears to be 
arguing that his disability has worsened since his 2006 VA 
examination.  In this regard, during his hearing testimony in 
May 2007, he asserted that his last surgery in December 2006 
had been unsuccessful.  Accordingly, another examination is 
required.  

The Appellant also contends that he is entitled to special 
monthly compensation based on the need for regular aid and 
attendance or on account of being housebound.  He asserts 
that his disability confines him to his home, and that he is 
in need of the assistance of another person.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. 
§ 3.350(h).  The following factors will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
Appellant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the Appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Appellant 
is so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352.

Special monthly compensation is also warranted where the 
Appellant has a single service-connected disability rated as 
100 percent, and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
The latter requirement is met when the Appellant is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  See 38 C.F.R. § 3.350(i).

The Appellant's service-connected disabilities are residuals 
of a right index finger metacarpal fracture and volar plate 
disruption of the right thumb status post surgical correction 
with arthritis affecting the right (dominant) hand, rated as 
60 percent disabling; right wrist tendonitis rated as 10 
percent disabling; and a scar, palmar thenar eminence, right 
thumb, rated as 10 percent disabling.  

The Board has considered testimony given by the Appellant 
during hearings held before the undersigned Veterans Law 
Judges in May 2005 and May 2007.  During the hearing held in 
May 2005, the Appellant testified that his service-connected 
right hand and wrist disabilities required him to wear braces 
which interfered with his activities of daily living.  He 
stated that the VA clinic had requested a wheelchair on his 
behalf because the nature of his service-connected right 
wrist disorder prevented him from using crutches.  The 
Appellant reported that he had completely lost mobility in 
his service-connected right wrist, which was his dominant 
upper extremity.  The Appellant stated that he also had to 
wear other braces on his elbows and knees, and that he 
required a caregiver to help him put on the braces.  He also 
stated that after he had put on his wrist brace, he was 
unable to dress himself.  He further stated that he needed 
someone to prepare his meals.  

The report of a home visit conducted in June 2004 by member 
of a VA prosthetics department notes that the Appellant lived 
in a townhouse, with an entrance in the back which led into 
the second floor.  It was noted that the Appellant had 
competed in martial arts on a regular basis until the mid 
1990's.  The Appellant stated that the VA personnel were 
seeing him on a good day, and that on bad days his mobility 
was more severely limited, although he was not able to 
articulate how often he experienced bad days.  There were 
numerous knee and upper extremity braces lying on the floor, 
and the Appellant was not wearing any of the braces.  The 
Appellant ambulated independently using a cane in the left 
hand.  He was able to both descend and ascend stairs 
independently, and was able to access his bathroom without 
difficulty.  

The assessment was that while the Appellant had significant 
joint surgeries involving both the upper and lower 
extremities, the patient's functional ambulation was good 
with only a cane for support and without using braces.  He 
reportedly was able to access all areas of his town home with 
only minimal difficulty.  It was stated that the Appellant 
did not need a stair glide or ramps at the present time.  He 
could safely access his full bathroom, already had a full 
complement of safety devices, and did not need any further 
modifications at the present time.  

The report of an aid and attendance examination conducted by 
the VA in July 2004 reflects that the Appellant did not 
require an attendant to report for the examination.  It was 
noted that he was not hospitalized and was not permanently 
bedridden.  He was noted to be ambulatory.  He wore glasses, 
and stated that he was able to manage his benefits payments.  
The examiner stated that the Appellant was able to protect 
himself from the daily dangers of his environment.  The 
Appellant reportedly had mild lower extremity weakness due to 
arthritis.  The Appellant stated that he had a full time 
caregiver to assist him.  He said that he could not shave, 
dress, or button his clothing, could not tie his shoes, due 
to poor strength in his right hand.  He also stated that he 
no longer drove a car.  

On physical examination, he had decreased strength in the 
right hand and wrist.  He was able to feed himself, but 
stated that he was unable to fasten his clothing.  He stated 
that he was unable to bath by himself, shave, or do 
toileting.  On examination of the lower extremities, the 
Appellant had functional restrictions due to weakness and 
fatigue secondary to arthritis, but there was no muscle 
atrophy and no contractures.  The Appellant stated that on 
ambulation he could walk 200 feet with crutches.  He did not 
need another person or assistance.  He stated that he was 
able to leave his home or immediate premises for doctors' 
appointments.  

As noted above, the Board previously denied the claim in a 
decision of October 2007.  The Appellant then appealed to the 
Court.  The Court vacated the Board's decision, noting that 
the Board had failed to discuss statements recorded in a VA 
examination report of July 2004 which were to the effect that 
the Appellant's right wrist and hand disabilities prevented 
him from shaving, dressing, buttoning his clothing, tying his 
shoes, bathing himself, or using the toilet by himself.  The 
Board notes that the examination in question was conducted 
over five years ago in 2004.  Such an examination may not 
reflect the current state of his disability.  Accordingly, a 
new examination is warranted.  In addition, the Court noted 
that the claim for Aid and attendance claim was inextricably 
intertwined with a claim for an increased rating for right 
wrist tendonitis.  The right wrist rating issue is being 
remanded for a new examination in a separately issued 
decision.  The adjudication of the intertwined Aid and 
Attendance claim must be deferred until after completion of 
the separately requested right wrist examination.  See Harris 
v. Derwinski, 1 Vet. App. 180,183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all available recent VA 
treatment records pertaining to the right 
hand or wrist, and associate those records 
with the claims file.

2. Schedule the Appellant for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected right wrist disorder.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  An X-ray of 
the wrist should be taken, and should be 
reviewed to determine whether it shows 
ankylosis of the wrist.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examiner must 
note that the claims folder has been 
reviewed.  The examination report should 
specifically state the degree of 
disability present in the Appellant's 
right wrist, to include whether there is 
favorable or unfavorable ankylosis in any 
degree of palmar flexion or dorsiflexion, 
or with ulnar or radial deviation.  
Similarly, the examiner should conduct 
range of motion studies, and identify any 
objective evidence of pain.  The clinician 
should also discuss how the Appellant's 
disability impacts his daily activities of 
living.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  

The examiner should specifically comment 
as to whether the service-connected 
disorder requires the use of a wrist 
brace, and if so, whether the brace has 
the effective of limiting motion of the 
wrist to a degree that is comparable to 
ankylosis of the wrist.  The examiner 
should also specifically comment regarding 
loss of motion after repetitive movements 
and whether additional pain after 
repetitive movement would limit motion to 
the extent that the limitation is 
comparable to ankylosis.  Finally, the 
examiner should express an opinion as the 
relationship between the subjective 
complaints and the objective findings.  
Any and all opinions must be accompanied 
by a complete rationale.

3.  The Appellant should be afforded a VA 
Aid and Attendance examination.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
offer an opinion as to whether the 
Appellant's service-connected disabilities 
of the right hand and wrist result in a 
need for aid and attendance.  In 
determining the need for regular aid and 
attendance, the examiner must consider 
whether, in light of the Appellant's 
service-connected disorder, the Appellant 
is able to dress and undress himself; keep 
himself clean and presentable; adjust any 
prosthetic or orthopedic appliances; feed 
himself (to include preparation of meals) 
through loss of coordination of upper 
extremities; use the toilet independently; 
or is a danger to himself or others as a 
result of the inherent hazards or dangers 
of his daily environment.  It is not 
required that all of the disabling 
conditions enumerated above be found to 
exist before a favorable evaluation may be 
made; the particular personal functions 
which the claimant is unable to perform 
must be considered in connection with 
his/her condition as a whole.  The 
examiner must observe the Appellant's 
abilities to perform these tasks, and 
comment accordingly.  The examiner must be 
mindful that the need for aid and 
attendance need only be regular, not 
constant, for an affirmative opinion to be 
provided.

The report should contain specific 
findings with respect to the following 
matters:

a.  Do the service connected disabilities 
of the right hand and wrist prevent him 
from shaving, bathing himself, or using 
the toilet by himself?  If so, could that 
impairment be overcome without the 
assistance of another person?

b.  Do the service connected disabilities 
of the right hand and wrist prevent him 
from dressing, buttoning his clothing, 
and/or tying his shoes?  If so, can such 
impairment be overcome through without the 
assistance of another person, such as the 
use of special items such as shoes which 
use Velcro closures.

After review of the claims file, the VA 
examiner must opine as to whether the 
Appellant's service-connected right wrist 
and hand disability has caused him to be 
permanently bedridden; resulted in the 
Appellant being so helpless as to be in 
the need of regular aid and attendance; or 
rendered him permanently housebound.  All 
observations relevant to this examination 
must be reported.  

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action. Where the remand orders 
of the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  The RO should then readjudicate the 
Appellant's claims.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since last considered.  An 
appropriate period of time should be 
allowed for response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




			
                D. J. DRUCKER		    HARVEY P. ROBERTS
	          Acting Veterans Law Judge                             
Veterans Law Judge
          Board of Veterans' Appeals                         
Board of Veterans' Appeals



	                         
__________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


